      Case 19-20400             Doc 40
                                    27        Filed 05/10/19
                                                    04/22/19            Entered 05/10/19
                                                                                04/22/19 11:15:30
                                                                                         13:58:37                                Page 1 of 22



                                           U N I T E D STA TES B A N K R U P T C Y C O U R T

                                                   D I S T R I C T OF C O N N E C T I C U T
                               ������                                                        ������-


 In re DONNA J. BARNES                                                                       Case No.            19-20400

       Debtor                                                                   Reporting Period:                March 1 4 - 3 1 , 2 0 1 9




                                                                                 Social Security#                             5836
                                                                                                             ����������
                                                                                      (lust 4 digits only)




                                               MONTHLY OPERA TING REPORT

                                                  (INDIVIDUAL WAGE EARNERS)




      File with the Court and submit a copy to the U n i t e d States Trustee within 20 days after the end of the

      month and submit a COJ>Y of the report to any official committee appointed in the case.

      (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the

      end of the month, as are the reports/or Southern District of New York.)




      I REQUIRED DOCUMENTS                                                      Form No.                          Document               Explanation

                                                                                                                   Attached               Attached

      Schedule of Cash Receipts and Disbursements                               MOR-1    (INDV)

            Bank Reconciliation (or copies of debtor's bank

      reconciliations)
                                                                                MOR-1
                                                                                           ---
                                                                                         (CONT)
                                                                                                                        "

            Copies of bank statements


      Disbursement Journal                                                      MOR-2 (l!:!QY)_
                                                                                                                        "
      Balance Sheet                                                             MOR-3 ()NOV)
                                                                                                                        "
           Copies of tax returns filed during reporting period
                                                                                                             I
                                                                                                                        "
      Summary of Unpaid Post-petition Debts                                     MOR-4 (INDV)


      Status of Secured Notes, Leases, Installment Payments                     MOR-5 (!NOV)
                                                                                             ---                       "
                                                                                                                       ,/

      Debtor Questionnaire                                                      MOR-6 (INDV)                           -..;          I                  11
                                                                            I
                                                                                         .




                                        ( 2 8 U . S . C . Section 1746) that the documents attached to this report are true and




      Si    nature of Debtor                                                                                                  Date�I\
                               "-.__:____    .-

      Signature of Joint Debtor                                                                                               Date
                                                                                                                                     ------




                                                                                                                                             FORM MOR (Ii iDVi

                                                                                                                                                        2/2008
#705336.1
                                                                                                                                                 PAGE 1 OF 1 0
        Case 19-20400                                                  Doc 40
                                                                           27                    Filed 05/10/19
                                                                                                       04/22/19                 Entered 05/10/19
                                                                                                                                        04/22/19 11:15:30
                                                                                                                                                 13:58:37                              Page 2 of 22


In re DONNA J . BARN3ES                                                                                                                     Case No.       19-20400

        Debtor                                                                                                                  Reporting Period:          March 1 4 - 3 1 , 2 0 1 9



                                             INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                     (This Form must be submitted for each bank account maintained by the Debtor)




    Amounts reported should be per the debtor's books, not the bank statement.                                              The beginning cash should be the ending


    cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was


    filed.           Attach the bank statements and a detailed list of all disbursements made during the report period that includes


    the date, the check number, the payee, the transaction description, and the amount.                                              A bank reconciliation must


    be attached for each account.                                     [See       MOR-I (CON'T)]        ce atrnched Table I




         0th                    com    e (tUla
                                            . c/1· • c hi!duf

    --
      o :a  T t l R              ecic.lot
                                       ,,, -- -- - -
                                                 I

                                                                                           - - - ---   -- -   - -               --    - -
    ,-) J   �:j:'          !   : ;           1                                                                          i   I                          :                                  ;




         -, J " .      I                 •                       '               -                                      I
    '       �    •         •         '   \               I   f                                                                                        J                                   •




            Mort a e Pa ment(s)
            Rental Pavment(s)
            Other Secured Note Pavments
            Utilities
            Insurance



            IRA Contributions



                                                                     iene
                     aritable                    on ributions

                 limon                   and           hi d           u      o       Pa      e
                                                                                            m nts

                Ta    es -               ea          Es ate

                Ta    es -               ersonal Pr                    ert

                Ta    es -               ther (at ach sch                            u e

                Travel and Entert inme                                       t




                                                                                                                                                                                              FORM MOR-1   (INDV)

                                                                                                                                                                                                           2/2008

                                                                                                                                                                                                  PAGE 2 OF 10
    Case 19-20400                                                     Doc 40
                                                                          27                  Filed 05/10/19
                                                                                                    04/22/19                Entered 05/10/19
                                                                                                                                    04/22/19 11:15:30
                                                                                                                                             13:58:37                          Page 3 of 22


In re DONNA J . BARN3ES                                                                                                              Case No.           19-20400

        Debtor                                                                                                              Reporting Period:           March 14-31 , 2 0 1 9




                              INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS

                                                                                                  (continuation sheet)



    1   ·       ;                                                        .                                              •               ,           I         1        1   ,    ,




                                                                                                                                                    I     ,                           '




    '
    I




    f                                                                                                           '
                                                                                                                (
                                                                                                                                            -   1'                                  - '
    � "; I • , I
                      1   '   •   j j   I   ,   4   'I • �i t j I I     ' It I,   I I '
                                                                                                     _                  .                       1                                     j




    '                                                                                                           '


    l       I             '       l                 I I   1 • 1        j •

                                                ����������-                               -   -




                                                                                                                    I




                                                                                  THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:                                                              (FROM CURRENT MONTH          ACTUAL COLUMN)




    TOTAL DISBURSEMENTS                                                                                                                                               $9,613.66

                LESS:             TRANSFERS TO OTHER DEBTOR IN POSSESSION ACCOUNTS

                PLUS:                 ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES

    l(i.e           from escrow accounts)

    TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE                                                                                                                  $9,613.66

    IOUARTERLY FEES




                                                                                                                                                                                          FORM MOR-1 (INDV)

                                                                                                                                                                                                       212ooa

                                                                                                                                                                                               P A G E 3 0 F 10
                   Case 19-20400                              Doc 40
                                                                  27       Filed 05/10/19
                                                                                 04/22/19                Entered 05/10/19
                                                                                                                 04/22/19 11:15:30
                                                                                                                          13:58:37                              Page 4 of 22




In re D O N N A J. BARNES                                                                       Case No.      19-20400

            Debtor                                                                    Reporting Period:       March 1 4 - 3 1 , 2 0 1 9




                                                                    BANK RECONCILIATIONS

            Continuation Sheet for MOR-1

        A bank reconciliation must be included for each bank account.             The debtor's bank reconciliation may be substituted for this page.


            (Bank account numbers may be redacted to last four numbers.)




                                                               Operating                   Payroll                       Tax                           Other

                                                         II                                                   II                            #
            BALANCE PER
            BOOKS

            B      K B    L   NCE

            (+) DEPOSITS IN

            TRANSIT (ATTACH

            LIST

            (-)   OUTSTANDING




                                                     r
            CHECKS (ATTACH

        LIST:     }
            OTHER        (ATTACH

            EXPLANATION




            ADJUSTED BANK

            BALANCE*

            *"Adjusted Bank Balance" must equal "Balance per Books"




                                               -         .

            DEPOSITS IN TRANSIT                                  Date                      Amount                        Date                          Amount
                                                                              '
                                                                                  '    -                                                    -                     ---'-
                                                     I                                                                                  I
                                                     I                                                                                   11
                                                   II                                                                                     II
                                                     I                                                                                  li
            CHECKS OUTSTANDING      .,.__,..             I       Ck.#                      Amount                       Ck.#                           Amount



                                                     I                                                                                  11
                                                     I
    I
                                                     I                                                                                      I    -              --


                                                     I                                                                                  J
        I                                            I
                                                                                                                                        -




                                                     I




            OTHER




                                                                                                                                                                          FORM MOR-1   (CONT)

                                                                                                                                                                                       212008

                                                                                                                                                                               PAGE 4 OF 10
    Case 19-20400        Doc 40
                             27         Filed 05/10/19
                                              04/22/19        Entered 05/10/19
                                                                      04/22/19 11:15:30
                                                                               13:58:37                  Page 5 of 22




In re DONNA J . BARNES                                           Case No.   19-20400

          Debtor                                     Reporting Period:      March 1 4 - 3 1 , 2 0 1 9




                                    DISBURSEMENT JOURNAL



                     CASH D I S B U R S E M E N T S - See attached Table 1

           Date                 Payee                      Purpose                  Amount




    I I
                       Total Cash'Disbursements




                                   BANK ACCOUNT D I S B U R S E M E N T S

           Date                 Payee                      ,Pw·,pcQse               Am,ount             Chee�#




                   17otal Bank Account Disli[ustml:}JltS




                            •
                   Total Di bursements for the �6nth




                                                                                                             FORM MOR-2 (INOV)

                                                                                                                        2/2008

                                                                                                                  PAGE50F 1 0
        Case 19-20400               Doc 40
                                        27      Filed 05/10/19
                                                      04/22/19                 Entered 05/10/19
                                                                                       04/22/19 11:15:30
                                                                                                13:58:37                      Page 6 of 22




                                                                     Table 1


                For                 BOA               Webster              Date              DBSCrfptJon        Special Notes

                                                          5092


                                          3662.33                 202.77           3/15/18   Opening balance

                                                                                             Day After Filing




OTHER INCOME    Deposit                                            1,200                                        Transfered in by

                                                                                                                JAB


                Deposit                                           10,000                                        Transfered in by

                                                                                                                JAB to pay

                                                                                                                Chubb but I had

                                                                                                                already pain 2 bill

                                                                                                                from my BOA

                                                                                                                account.


                Account credit               275.82                                3/18/19                      Reimbursement

                                                                                                                previously

                                                                                                                purchased items


                Account credit                42.69                                3/18/19                      Reimbursement

                                                                                                                previously

                                                                                                                purchased items


                Transfer from Ben            200.00




TOTAL                                     4180.84               11402.77

                                                                                                                                      - -- --



DISBURSMENIS


UTILITIES


                Quinoco Fuel                 600.00                                3/26/19   Oil



                Viking Fuel                                      1000.00           3/26/19   Oil


                Chubb Insurance                                  4400.87           3/28/19   RI


                Chubb Insurance              545.22                                3/25/19   Excess Liability


                Chubb Insurance           1719.92                                  3/25/19   Vf/CT


AUTO

                                                                  - - -                               ----      --
                Auto (gas)                    57.77                                3/18/19   Mobile


                                              57.44                                3/25/19   Shell

                ----                                                                                                   - - - - --
MEDICAL


                Dental Cleaning              145.00                                3/19/25   Ann Sagalyn


FOOD/HYGIENE/

CLOTHING


                CVS                           45.25                                3/15/19

                                                                                                                -     ----
                BigY                          71.83                                3/27/19


TRAVEL/

ENTERTAINMEN

T


                Concert Tickets                                   159.50                     JAB Purchase


                Spotify                       10.09                                3/25/19


                Audible                       15.10                                3/25/19


                Parking                                             1.75           3/22/19


                Parking                                             1.74           3/22/19


                Parking                                             4.75           3/22/19


OTHER


                Paypal                         9.49                                3/18/19   Shipping

                                                                                             Payment




                                                                           1
                                                                    Table 1


                For                 BOA               Webster              Da1e              D8llcrlption       Speclal Notes

                                                         5092
       Case 19-20400          Doc 40
                                  27      Filed 05/10/19
                                                04/22/19                Entered 05/10/19
                                                                                04/22/19 11:15:30
                                                                                         13:58:37              Page 7 of 22




              For             BOA               Webster             Date              Description   Special Notes

                                                   5092


              Dog Grooming                                 220.00           3/25/19


              Pet Insurance                                 47.94           3/22/19




CASH                                   500.00                               3/18/19

WITH DRAWL



TOTAL CASH                          3777.11               5836.55

WITH DRAWL




CLOSING                                403.73             5566.22           3/28/19

BALANCES ON

3l28/18THE

DATE

ACCOUNTS

WERE CLOSED




                                                                    2
        Case 19-20400           Doc 40
                                    27           Filed 05/10/19
                                                       04/22/19        Entered 05/10/19
                                                                               04/22/19 11:15:30
                                                                                        13:58:37   Page 8 of 22




                                                    DIP Account Case 19-20400 4/1119



Account              Totals

transferred to DIP




BOA Donna                       403.73

Banres 6634



BOA Donna                      2182.97

Barnes3736



BOA                             278.44

         0435



BOA                             469.16

         2004


BOA                            1190.06




Webster Joint                  5566.21

Donna and James

Barnes
                                                 ---


Check from                        0.01

Webster lo be

deposited




TOTAL                         10090.58




                                         NOTE : $500.00                   5

                                         Security Deposit

                                         was held in joint

                                         account




                                                                   1
                     Case 19-20400     Doc 40
                                           27            Filed 05/10/19
                                                               04/22/19                 Entered 05/10/19
                                                                                                04/22/19 11:15:30
                                                                                                         13:58:37                           Page 9 of 22
                                                                        (I)
                                                                                           0        CD       LO        N         co            N
                                                                                                                                                ,..._
                                                                        o                           ("')     C')       C')       co
                                                                        c                  �
                                                                                           0        "'<t"    -e-       "'<t"     LO            (0
                                                                        Cll                                                                    ,..._
                                                                                           (fi      N        N         N         '<t
                                                                       ro                                                                      ,..._
                                                                                                    LO       LO        LO        N
                                                                       Ill                                                                     C')
                                                                                                    �        �         �         �                                             (I)
                                                                        (I)                         (fi      (fl       (fl       (fl           (fl
                                                                                                                                                                               O'I
                                                                       ]5                                                                                                      ro
                                                                                                                                                                               c,
                                                                       ..!!:!
                                                                       ·ro
                                                                                                                                                                  '<t
                                                                        >                                                                                         C')
                                                                       <(
                                                                                                                                                                  CD



                                                                                                                                 ....
                                                                                                                                                                  CD
                                                                                                    .,....
                                                                                           CD
                                                                                           C')
                                                                                                             C')
                                                                                                                       '<t       CD             LO                .
                                                                                                    0                                           0
                                                                       c                                     �         'Sf:                                       •
                                                                        ::::,              "'<t"    ci       0         co        ai             ci                •
                                                                                                                                                                  .
                                                                                                                       ,..._
                                                                                           N        (fl      (fl                 co             CJ)
                                                                        0
                                                                                                                                                .,....            •
                                                                        E
                                                                                           LO                          N         '<t                              •
                                                                                                                       (fl       (fl
                                                                                                                                                .,....            •
                                                                       <(                  �                                                                      •
                                                                                           (fl                                                  (fl
                                                                                             I




                                                                                           �
                                                                                             o
c:                                                                                           Q)

                                                                                           .I:.
0                                                                       (I)                           ....               ....      ......        ....
�                                                                                          o
C)
                                                                                             Q)
                                                                                                    �        �         �         �              �
C1S                                                                                                   en       en        en        en            en
                                                                       I-                  0)         c        c         c         c             c
rJ)    0
c: ....                                                                                      c                 e                                 e
                                                                                                      e                  e         �
C1S   .!!!
                                                                                           zs       I-       I-        I-        I-             I-
i=    :I:                                                      ::::,
                                                               0
                                                               >,


                                                               in
                                                               "iii
                                                               en
                                                               Cll


                                                               .2
                                                               L...

                                                               (I)

                                                               �
                                                               c
                                                               Cll
                                                               ..0




                              1-
                              cn
                              w
                              �
             Cl


                              �
             z
             S2
                              (")
                                                :I: g>                                                                                                     0
             z
                              (")                1/)     'o                                                                                                0
             <(
                                                32       c                                                                                                 0

             OJ       .       cri                O       Cl>                                                                                               ......


                              ....0             :i: 0..                                                      ,..._                                            I
                      •       0)                                                                    LO                 N         co             0          N
             Cl)      •                                                                             C')
                                                                                                                       .,....    CD             CJ)
                                                                                                             LO
                      •                                                                                                                                    C')
             ::::,                                                                                  co       LO        co        0
                      •                                                                                                                         "­
                                                                                                                                                           "1"
                              £::!
                                                                                                                       '<t       N              co
             ...J     •                                                                             ("')     N
                                                                                                                                                ,..._
             a..      •
                      .                                                                             0        C')       co        00                        0
                              0)                                                                    !'--
                                                                                                                       (!)       (!)
                                                                                                                                                (!)        0

                              £::!
                                                                                                             "­                  co
             >                                                                                               co        co                       co         00
                                                                                                                                                ,..._         I
             0                (")                                                                   �        r-,       !'-­      !'-­
                                                                                                                                                           ......
             <(
                                                                                                    ("')
                                                                                                             '<t
                                                                                                                       (!)       co             (!)

                              u                                                                     ("')     N         0         0              0           1;j

                              2
                              c
                                                                                                    �        �         �         =it                         �
                                                                                                     c         c         c        c             i           s
                              �                                                                     .Q       .Q        .Q


                                                                                                                       ro
                                                                                                                                  0              0
                                                                                                                                                :;:::,
                                                                                                                                                             c
                                                                                                                                                             (I)


                               Cl>                                                                  co       ro                  �               Cll
                                                                                                                                                           o
                               E                                                                     E        E         E         E              E

                              i::Cl>
                                                                                                                                                 ....        fl
                                                                                                                       ,;::::
                                                                                                    ,;::::   �                   ti:            ,;::::
                                                                                                     c        c         c         c              c:
                                                                                                                                                           -�
                              iv                                                                     0        0         0         0              0           (I)



                              a                                                                     o        o         o         o              o          (.f)



                                                                                                                                                             lii
                                                                                                                                                             E
                                                                                                                                                            i}J
                                                                                                                                                             :,


                                                                                                                                                0          o
                                                                                 s                  0
                                                                                                    ("')
                                                                                                             (!)

                                                                                                             C')
                                                                                                             ,..._
                                                                                                                       LO
                                                                                                                       C')       8              (")          (I)

                                                                                 c::
                                                                                                    '<t                '<t       0              '<t        £
                                                                                l11                 CJ)      ("')      0         N              0)
                                                                                Cll                                                                         u
                                                                                                                                                �
                                                                                                                       ::.::'.   ::.::'.
                                                                                                                                                             (II
                                                                                co                                     :r:
  -
  �
                                                                                 (I)                �
                                                                                                             �
                                                                                                             Cl)       o
                                                                                                                                 I
                                                                                                                                 o              en          c
                                                                                                                                                             8          VJ
  z
                                                                                :0          Cl>      E         E        E         E              E           Q)         :g--

                                                                                                                                                £...
                                                                                �           C)
  <(
                                                .,....   CJ)
                                                                                "iij.
                                                                                            (ll
                                                                                                     0        0
                                                                                                                       g          0                          1/)         (I)




                                                                                            E
                                                                                                    .!:::                        .!:::
                                                .,....   LO
                                                                                                             .!:::
                                                                                                                                                             :i'l        E
  �
                                                                                                                                                �
                                                                                                              ......    ......
                                                                                 >                   L...                         L...




  UJ
                                                                                <(
                                                                                                    �                  �         �                          a.          E
                                                                                                     en                 en        en            IJ)
  I                                                                             .s                   c        c         c         c              c          fi          (.f)



  c                                                                             "O
                                                                                 (I)
                                                                                                    g        '*
                                                                                                             g         g         g              �          -�
                                                                                                                                                             �
                                                                                                                                                                         �
                                                                                                                                                                         0
                                                                                                                                                "O



                                                                                                                                                *
                              CJ)
                                                                                "O                  "O       "O        "O        "O
  �                           .,....                                                                          (I)
                                                                                 ::,
                                                                                                    2
                                                                                                                        (I)
                                                                                                                                                             0          ·�
  z                           0
                                                                        c 13                        .!!l
                                                                                                             iii       in                                               a.
                                                                                                                                                'iii
                                                                                                                                                             c
                              £::!
                              co
                                                                        O c
                                                                                ·-
                                                                                            ....     en      "cii      "cii
                                                                                                                                 *
                                                                                                                                 "iii

                                                                                                                                                                               .,...
                                                                                                                                                                               0
                                                                                                                                                �
                                                                       :;:::;                                                                                0          .5
                                                                                            Q)                en        en        en
  6                           £::!
                                                                                -                   �        <(        <(        <(


                                                                                                                                                c
                                                                                                                                                            �           "C
                                                                       ·c        c          E                                                                                  0
                                                                                                                                                                               �
             Cl)
                              ("')
                                                                        C)      ::,
                                                                                                                                                             §          i
  1i'.       ui               0                                         en      o                   c        c         c         c
  UJ         z                                                                             �         (I)      (I)       (I)       (I)            Q)
                              s                                         <ll     E                                                                          �            -5
                                                                                                                                                �
                                                                                            ::::,
             a:::
                                                                                                                                                                               �
  �                            ro                                      o <C                o        If       If        If        If                         ro          .!:
  <(                          0
             �                                                                                                                                               c          Ul     (0
  u,

  0
             --:,
                               O'I
                               c
                                                                                           ....0
                                                                                           0)       CJ)
                                                                                                    .,....
                                                                                                             CJ)
                                                                                                             .,....
                                                                                                                       CJ)

                                                                                                                       .....
                                                                                                                                 CJ)
                                                                                                                                 .,....         ....0
                                                                                                                                                0)           o          E      (")
                                                                                                                                                                               0 -
                                                                                                                                                                               qi 0::
                                                                                                                                                                               �z
             <(               �                                                                     0        0         0         0
                                                                                           N                                                   £::!        �            �
                                                                                           coN
                               0                                                                    N        N
  ::.::'.    z                                                                                                         £::!      £::!
                                                                                                                                               co
                                                                                                                                                             (II
                              a,

  z                                                                                                 00       00        co
             z
                                                                                                                                                                               0
                                                                        (I)                                                      00

  <(                          1ii
                                                                       ro
                                                                                                             N         N
                                                                                                                                               £::!          5           II
  co
             0
             0
                               ro
                                                                       0                   ?5       �        c::5      c::5      �             (")
                                                                                                                                               0
                                                                                                                                                           u..          •      0
                                                                                           0
                              ..J
                                                                                                    0        0         0         0
               Case 19-20400              Doc 40
                                              27                   Filed 05/10/19
                                                                         04/22/19                  Entered 05/10/19
                                                                                                           04/22/19 11:15:30
                                                                                                                    13:58:37                                  Page 10 of 22
               -,       -,        -,      \              \              >    -.                 <,         -,            "'>
                C")     CD        CD
                                              0
                                                         Ol            Ol        ,....           C")       C")
                                                                                                                          N          Ol
                                                                                                                                               Ol             0        0
                                              0                                                                                                L(')
                                                                                                                                                              en       Ol
8 ti3           I'--    L(')      L(')                   0                       'Sf"
                                                                                                 C')       C")            co         L(')

                                                                                                                                               Lt)
c:       .              Lt)       Lt)
                                              (")        C")           o:i       (")             (")                                 Lt)                      N        N
ro    CD
                (")
                                              C")
                                                                                                           o:i            r--:                 C')                     Ol
                                                                       L(')                                                                                   Ol
_ co            0       I'--      I"-         ,....      'Sf"                    0               N         c.o            I'--       C')
                                                         ,....         ..-                       'Sf"      L(')                      c.o                      0        co
ro L(')         'Sf"    'Sf"      �                                              I'--
                                                                                    _                                     L(')
                                                                                                                                                                       C')
CO N .         ff>-     ff>-
                                  ..-         ..-        ..-           ..-       ..-             ('(')     ('(')          C')        C')       -.:i           -.:i                                        N

                                              �                        �                         �         �                         �         �              �        �
Q)    ff>-                        �                      ff>-                    �                                        �                                                                                   Q)
                                                                                                                                                                                                              c,
z                                                                                                                                                                                         �
                                                                                                                                                                                                              ro
                                                                                                                                                                                          c.o
�                                                                                                                                                                                         (0              0..


                                                                                                                                                                                          •
j                                                                                                                                                                                         •
                                                                                                                                                                                          i
                                                                                                                                                                                          ...
                                                                                                                          I"-                                 0        N
      'Sf"
               C")
                        0         'Sf'        Ol         0             N         N               0         Ol                        0         Ol
                                                                                                                                                                       co                 •
                        q         'Sf'        0          ..-           N         Ol              0         '<!'           I"-        0         CD             0                           •
-
c:    Ol.
               D:?                                                                                                                                                     Lt)                •
               ..-      0         r--:        6          Lt)           Lt)       oi
                                                                                                 Lt)
                                                                                                           oi             r--:       6         N              0
::J N                                                                                                                                                                  I'--
               I'--               L(')        ..-        ..-                     ..-             '<!'      �              L(')
                                                                                                                                     0         'Sf"           0
O     co
               ff>-
                        0
                        CD        �           �          ff>-
                                                                       ;,;       I"-
                                                                                   _
                                                                                                 ..-         I
                                                                                                                          �          L(')
                                                                                                                                               �              N        N

E "":.           I                               I          I                                    �                           I
                                                                                                                                     �                        �        �
                        �           I
                                                                       ff>-
                                                                                 .....             I                                   I
                           I                                               I

<( �                                                                             �
                                                                                     I




                                                                                                           'E
                                                                                                 �          Q)
                                                                                                  o
                                                                                                  Q)        E                        iii
                                                                                                            >,
                                                                                                 s:
                                                                                                            co                        3:                       ...
Qj     ...
                                                                                                 o                                    co
      .g1
                                                                                                           o,                         ...
       en
                                                                                                  Q)
                                                                                                            ...                      "C        :§                      ='=
I-     c
                ='=
                ..c
                        ='=
                        ..c
                                  :!:
                                  ..0
                                              .
                                              '!:
                                              ..0
                                                Q)
                                                         ='=
                                                         ..c
                                                         Q)
                                                                       ='=
                                                                       .0
                                                                        Q)
                                                                                 ='=
                                                                                 .0
                                                                                  Q)
                                                                                                 Cl
                                                                                                 c
                                                                                                            Q)

                                                                                                           .c
                                                                                                           .....
                                                                                                                          ='=
                                                                                                                          ..c
                                                                                                                            Qj
                                                                                                                                     £i
                                                                                                                                               �
                                                                                                                                                              '*...
                                                                                                                                                               c
                                                                                                                                                               co
                                                                                                                                                                       "C

                                                                                                                                                                        �
       �         Q)      Q)        Q)


      I-        0       0         D           0          0             D         D               u5        0              0          �         o              I-       o


                                              (!)

                                              z                                                            I'--                      I-
                                              0::                                                          I"-                       o
                                              0:::                                                         ci5                       0
                                              :::,       I'--          ..-       'Sf"                      _J

                I-                                                     C")                                                           0:::
                                                         N                       CD                        <(
                o                             o          co            N         N                         n,                        0
                                              UJ         ..-           ,....     ..-                                                 u,
                        N
                0       0                     0:::       L(')          ......    ......
                                                                                                                                     I-
                0:::    C")       I-                     N'                      'Sf"                      �
                                              CD                                                           o,                        0:::
                        c»        o                                    �         N                                                             0:::                    0:::
                0                             C')
                                                         �             'Sf"      'Sf"
                                                                                                                                     <(
                        N
                                              co                                                                                               0                       0
                u,
                        0                                '<!'          CD        CD                        0                         I
                I-                            'Sf"       0             0         0                                                             z                       z
                        N
                        ......    �           CD
                                                         0             0         0                                                   I-        CJ')                    CJ')
                0:::                                                                                       0
                <(                o
                                              CD         .....                   ......                                              CJ')
                        0
                                              ..-                      ......    ..-                       o                                   CD                      L(')

                        I"-       :::,
                                                         C")                                                                         UJ
                I                             0                                                                                                co                      L(')
                                                         co            co        co
                I-
                        N
                        0                                0             0         0                                                   s         N                       CD

                                  �           �          Ol            Ol        Ol
                                                                                                                                               L(')                    N
                Cl)     'Sf"                                                                                                                   N                       C")
                                              0
                        co        o                      CD            CD        CD
                                                                                                                                               C')                     C")
                w                             0          ..-           .....     ..-                                                 0:::
                        0                     C')                                                                                              0                       0               0
                s       Ol
                                  �
                                              co
                                                         N
                                                         Ol
                                                                       N
                                                                       Ol
                                                                                 N
                                                                                 Ol
                                                                                                           CJ')
                                                                                                                                     UJ        0                       0               0
                        CD
                                  o,          0                                                            UJ
                                                                                                                                     z         co                      co              0
                        Ol                               CD            CD        CD
                                                                                                                                               ......                  ..-             ......
                                              Ol                                                                                     0:::
                <(      co                    Ol
                                                         '<!'          '<!'      'Sf"                      z              I-                   C")
                                                                                                                                                              'Sf"     C")
                                                                                                                                                                                          I

      co        I       co         co                    N             N         N                                        o          0                                                 N
                                                                                                           0:::                                               L(')     0
      C")               C")       .....       N
                                              '<!'
                                                         ...,          ...,      ...,                      <(             0          o
                                                                                                                                               0
                                                                                                                                               Ol             '<!'     (j)
                                                                                                                                                                                       C")

      C")                         CJ')
                I-      '<!'                                                                                                                   .....      :            ..-        :
      I"-
                                              0          z             z         z                         co             0:::       CJ')
                                                                                                                                                              I"-                      "'I'
                Cl)     N          Q)                                                                                                          0          .   C')      o          ·
                                              N                                                                                                                                        0
      co        w                  o                     .....         N         N                         <(             0                    N UJ           (j)      N UJ
      CD                I-                    '<!'                                                                                   h.          • •    _J              . •    _J      0
                                                         L(')          N         N                                        u.                                  co
      co        s       o         -�          N
                                                         0             co        co            �           z
                                                                                                                          I-         0         z u            I"-      Z U             '?
      I"-                          Q)                    L(')                                              z                                                  .....
      CD
                co      (j)                   >-            I
                                                                                 'Sf"
                                                                                     I          rJ)                       0:::       I
                                                                                                                                               0::: z                  0:::    z
      0
                        0
                                  CJ')
                                              z          C")
                                                                      . ;t
                                                                                 N                         0              <(         CJ')
                                                                                                                                               I- co
                                                                                                                                                              C")
                                                                                                                                                                       I- co
                                                                                           .                                                                                            1ii
                        CD        _J                     co            co        co                        q              I          a5                       :it                        ...
      :it       >-      'Sf"      _J          ......     N             CD        CD                                                                     <(      c              <(
       c                   I
                                              CD            I              I         I
                                                                                                           z              I-                                                            2
                o       C')       UJ
                                              ......     co            0         0
                                                                                                �
                                                                                                                                                        ()    .Q               ()
                                                                                                                                                                                         c
      .Q
                        co                                                                                 D              Cl)
                                  I           ......     co            0         0
                                                                                                                                                               ro                        Q)

      ro        a5      L(')
                                                         co            co        co                        z              UJ                            0::                    0::
                                  CJ')        co                                                ul                                                                                     (.)
                           I
                                                                                                                                                        w       E              w
       E
       ...              0                     I"-
                                                                                               Q
                                                                                                                          s          _J                         ...
                        CD                    I"-                                                          '<!'                                         �     <;::::           �         �
      <;::::
                        co                    I"-
                                                  I
                                                                                                           'Sf"                      s         I- <(
                                                                                                                                                                c
                                                                                                                                                                       I- <(           '2:
       c                                                                                                   L(')                      0:::                       0
                                              I"-                                                                                                                                        Q)
       0        w                                                                                          L(')                                UJ       u.    ()       UJ      u.
      ()                          UJ          co                                                                                     0                                                 U)
                CJ')                                                                                       I"-
                                                                                                                                                l'-- 0                 r-,. 0
                <(
                                  Cl)

                                  <(
                                                                       _J

                                                                       c..
                                                                                 _J

                                                                                 c..            :z         C")

                                                                                                           CD
                                                                                                                                     I
                                                                                                                                     I-         L(')    �              o :::,:::         <ii
                I                                                          I         I
                                                                                                                                                                       ..- z             E
                                  I                                                                        I"-                                 O z
                ()                                       c3             Q)        Q)
                                                                                                           ......                    �                                 :. <(             0
                                  (.)                                   u         u                                                            :.       <(
                                                         CD                                                L(')                                                                         iii
                0:::                                                    c         c                                                                                    UJ m
                                  0:::                   0                                     �                                     C')       UJ co                                     :,
                :::,                                                    co        co                       0
                                                                                                                                               �                       �
                a..
                                  :::,                   co             ...       ...                      0              4:
                                                                                                                                     C')                . .
                                                                                                                                                               0
                                                                                                                                                                       - (!)
                                                                                                                                                                                . .
                                                                                                                                                                                        (.)
      CD
                                                         CD             ::J       ::J           <(                        I-
                                                                                                                                     I'--       - (!)          C")
      C')                         c..                                                                                                L(')      1- -                    1- -              Q)

                        c_j                                             en        en
      I'--      co
                C")               I"-
                                                         s             ..!:      ..!:           'b         0
                                                                                                                          z
                                                                                                                          :::,
                                                                                                                                     0          co 0:::
                                                                                                                                                              'Sf"
                                                                                                                                                               0)      co 0:::          £
      C')
                        z         co                     �                                                                           0          ,.... 0                ,.... 0
                co                                                                                                                                                                      ts
                                                                       ..c                      <(                        0
                                                                                                                                     0                                 C")
                CD
                                  L(')
                                               <(        •                       .0
                                                                                                           0:::
                                                                                                                                                C")
                                                                                                                                                                                         ro
      >
                                  C')                    Cl)           ..c       .0                                                  0                        �        0
      <(        C")
                        6                     Cl)
                                                                        ::,       ::,                                     �          0
                                                                                                                                                0
                                                                                                                                                                                        c
      Cl)
                L(')
                        ()
                                  L(')
                                              :::,
                                                         :::,                                  tJ)         UJ
                                                                                                                                     :it
                                                                                                                                                0)             CJ')    0)
                                                                                                                                                                                         0      ,;;-
                0
                                  L(')                                 .c        .c                        u.             CJ')                                                           (.)

                0       0         0
                                                          Q)
                                                                       ()        ()
                                                                                                           x                         CD                         E                               �
       E                                      �                                                                                                 u.i                    u.i
                0       z
                                  0                      ::0           •         •                                        >-         .....                      0
                                                                                                                                                                                         Q)
                                                                                                                                                                                         Cl)
                                                                                                                                                                                                 c

       ...
       0
                                  0                                    co        co                        I-             0
                                                                                                                                     -...       I-             .;::
                                                                                                                                                                                                 Q)


      ......
       ...
                :it

                I'--
                        5         �           �
                                                Q.
                                                         '6
                                                          ::J          I         I
                                                                                                z          CJ')
                                                                                                                           0:::
                                                                                                                                     C")

                                                                                                                                     0
                                                                                                                                                <(      C")     ...    �
                                                                                                                                                                       o o
                                                                                                                                                                                         ro
                                                                                                                                                                                         Q)      E
                                                                                                           z                                                                            a.      2
       Q)
      ......
                N
                -...
                        0         'Sf"         CJ')      <(            ()        ()
                                                                                                :z                         I-
                                                                                                                                     �
                                                                                                                                                O J'-.
                                                                                                                                                z ..-
                                                                                                                                                               .g1
                                                                                                                                                                en
                                                                                                                                                                               .....
                                                                                                                                                                                                .l9
       en       C")     L(')      �           '<!'       '<!'          N         N                         (/)             I'--                 _ ,....                Z N
                                                                                                                                                                       _ ,....           <Li
                                                                                                                                     I-                         c                               U)
       c        0       N
                                  C')
                                               N         N             N         N                                        ..-                                                            (.)


                        C")       0            C")       C")           C")       C")           '<:!.       UJ              C")
                                                                                                                                     <(
                                                                                                                                                -l o
                                                                                                                                                                co
                                                                                                                                                               .::,
                                                                                                                                                                       _J      O        ·2:      Cl)

       �                                                                                                   0               0         <(                                I-      0
                                                                                                                                                                                                 :,
                        0                      0         0             0         0                                                              1- o
      -
                                                                                                                                                                                         Q)
                                                                                                                                                                                                 0
                I-                                                                                                                                              Cl     z co
      "C
                                   Q)
                                                                                                                                     ()         z co                                     Cl)
                                                                                                                                                                                                ·:;;;
                Cl)
                        0          u          0          0             0         0                                         0                    - ....-         c      - ....-
      2         w                                                                                                          0:::      0::        u.i     C')    �       u.i C")           0       �
                        0:::      -�           0:::      0:::          0:::      0:::            N
                                                                                                                                                                c      a..                      a.
o
 c: .!!1
      en
                s       <(         Q)
                                               <(        <(            <(        <(              'Sf"                      <(        UJ        0..      0
                                                                                                                                                                co
                                                                                                                                                                               0         c
                                                                                                                                                                                         0
                        ()                    (.)        ()            ()        ()              co                        ()
                                                                                                                                     �                                                          .!:
.::::           co                Cl)                                                                      _J
                                                                                                                                                               co
                                                                                                 N                                              � �                    � �              �
      <'f               :::.:::   _J
                                               :::.:::   :::.:::       :::.:::   :::.:::
                                                                                                 �
                                                                                                           <(              :::.:::   <(
                                                                                                                                                                Q)
                                                                                                                                                                                                'O
                                                                                                                                                                                                 Q)
'C                                             ()        ()            ()        ()                                        ()        u.              9.                UJ   9.           E
      -
                        ()        _J                                                                                                            UJ
u      c        >-                                                                                u        a..      co                                         .!:
                                                                                                                                                                                                'O
                        UJ        UJ           UJ        UJ            UJ        UJ                                        UJ        0          0::: u.                0::: u.                  :,
(/)
       Q)
                                                                                                   Q)
                                                                                                                                                                                        .2
Q)
                (.!)
                        I         I            I         I             I         I               .c        � UJ            I         :::.:::    - UJ           c       - w
                                                                                                                                                                                        .!:
                                                                                                                                                                                                u
0     ;!        a5      ()        Cl)          ()        ()            ()        0               ()        c..      s      ()        co         s o:::         0       s o:::                   .!:
                                                                                                                                                                                        'iii
                                                                                                                                                                                                        0::
                                                                                                                                                                                         c      cii'
      (j)       Ol      Ol        O'l          (j)       Ol            Ol        (j)
                                                                                                  O'l      O'l            Ol         Ol        Ol             Ol
                                                                                                                                                                       (j)
                                                                                                                                                                                         0              z
                        .....     ..-                    ..-           .....     ......           ......   .....          .....      .....     ..-            ......   .....            .::::   '€
      ..-       .....                          ..-
                        0         0                      0             0         0                0        0              0          0         0              0        0                u
      0         0                              0
                                                         N             N                                   N              N          N                        N        N                'O      1l
      �         �
                        N
                                  �            �                                 �                N                                            �              -...                       ro

                                                                                                                                                                                                 •
                                                                                                           00             00                   co                      00
      co        I'--    c:a       L(')         L(')      LO            LO        L(')
                                                                                                  o5                                 00
                                                                                                                                               ......
                                                                                                                                                              co
                                                                                                                                                                       .....
      N         N       N         N                      N                       N                ......   .....          ......     .....                    .....                      0
2                                              �                       �                                                                                                                        .
                                  (')                                                             (')      ?5             ?5         ?5        ?5             ?5       ?5               LL
t1l   ?5        C'5     ?5                     C')       ?5            C")       ?5
                                                                                                                          0                    0              0        0
                        0                                              0         0                         0                         0
0 0             0                 0            0         0                                        0
    '·'>        Case 19-20400          Doc 40
                                           27            Filed 05/10/19
                                                               04/22/19   Entered 05/10/19
                                                                                  04/22/19 11:15:30
                                                                                           13:58:37   Page 11 of 22
                                       (")
         co     (")    (")     (")
                                       (0
                                                (")


�        0      eo     (")     (")              (0


 c       r--:   N      N       �       N        N
.!11     ....   (0     (])     (])     0
                                       ,..._    0
                                                ,..._
         (0            (0
C1l
                �              �       (')
                                                                                                                                 (')

ca       (')    (')    (')     (')              co
                                       (f)
         (f)    (f)    (f)     (f)              N                                                                                 <ll
Q)                                                                                                                        '<!'
                                                                                                                                  0)
                                                (f)                                                                       (')
:0                                                                                                                        (0
                                                                                                                                  Cll

                                                                                                                                 a.
.!11                                                                                                                      (0


'iii                                                                                                                      .
 >                                                                                                                        •
<(                                                                                                                        •
                                                                                                                          .
                                                                                                                          •
         l{)    0      0       0       0        0                                                                         •
                                                                                                                          .
.,_. N          0              (")
 c          .
                       0
                                       �        �                                                                         •
 ::::,   l{)    6      N       co      a        '<t
                (")    (f)     (f)     0        N
 0       '<!'
                         I       I
                (f)                    0        (f)

 E '1            I
                                       Lt)
                                                   I


<(
                                       N
                                       (f)
                                          I




                               -c
                                Cl)


                                E
                                >.
 Q)                             C1l
                        >.     a..
                       C1l      L..
                                                ;t:
                       a..      Q)
                 Q)                             .0
                               .c               Q)
                 Q)

                Ll..   i:i5    0                0




                               Ill      '<!'    0
                                        l{)     (0
                               UJ       l{)     (0


                               3:       (0
                                                co
                               ,..._    0       N
                               ,..._   0        (")

                                                (0
                                       u..:
         I­                    ci5     w
                                                '<!'
                                                ,..._
         o                     ....J
                                        0:::    l{)
                               <(
                                                ....
                                                ,..._
                               a..     w
                                       o        N
                                                ,..._
                               �
                               a..              0
         z                             �        (])


         0                     ti       UJ      I()
                                                .,....
                                        (/)
                                                N
         �                     0        co      (])

                               o        co      '<!'
                                        io
                                        (")
                                                �                                                                      0
                                        co                                                                             0
                                        N       0::                                                                    0
                                        0       0                                                                      ....
                                                                                                                          I
                                        0
                               (/)              0                                                                      N
                                        '<!'
                               ui
                                        ....    0
                                                                                                                       (")



                               z
                                       (")      '<t
                                                                                                                       -r
                                       0
                               0::              9                                                                      0
                                        en      (")                                                                    0
                                        ....    l{)                                                                    co
                               �        0       (")
                                                                                                                          I
                                                                                                                       .,....
                                        N          I
                               <(               (")


                               z        z       0                                                                       «i
                                        0::     I()                                                                     �
                               z
                                        I-                                                                             2
                               0                                                                                        c:
                               0                                                                                        <ll

                                                                                                                       0
                               z
         UJ
                               0                                                                                 .      �
         (/)                   z                (!)
                                                                                                                 �     -�
         <(                                     z
                                                                                                                 ::,   (/)
         ::c                                    :J
         o                                      w                                                                8       Q)

         0::                                    (/)                                                              o       E
         ::>                   (/)
                                                z                                                                <(     .2
         a..                   a..              ::>                                                              .!a    �


         '<!'                  (/)              0
                                                                                                                 � o
                                                o
                               �                                                                                        <ll

         l
         0
                               0
                                                l­
                                                co
                                                             C1)
                                                             .,....                                                    £

         (])                                    UJ           0
         0                     0::              0            £::!
         0                     UJ               1-           lO
                               Ll..             UJ
                                                             .,....
         i
         l{)

         ....
                               x
                               1-
                                                �
                                                o
                                                             --
                                                             N
                                                             0
                       c                                     .....
         c<5            Cl)
                               (/)
                                                a:            0
         0
                               z                o
                        E                                     II)

                        >.
         '*I:           Ill
                               en               (")

                                                .....
                                                              C1l

                               UJ
                 Cl)   a..                      (")          'O
                 Q)

                Ll..
                       =       0                0             0
                                                             ·;::::

   �             L..
                       i:i5                     0
                                                              Q)


   �                                            0::
                                                             a..
 c o::
.Q
..... :r:
         <(
                �
                 c
                                                <(

                                                o
                                                             -c:
                                                              Q)
                 �                              �
· c a..         I-
                                                              E
                                                o
 � en                                           ur           2
                 �
 Q)      >                                      ::c
0        o      �                               o            c75




                (])    (])     (])      (])     (])

                ....   ....    ....     ....    ....
                0      0       0        0       0
                                        N
                                                £::!
                �      �       �        �       '<t
                ....   .....   ....     ....    .,....

                c<5    c<5     c<5      c<5     c<5
                0      0       0        0       0
                     Case 19-20400                               Doc 40
                                                                     27                Filed 05/10/19
                                                                                             04/22/19                   Entered 05/10/19
                                                                                                                                04/22/19 11:15:30
                                                                                                                                         13:58:37                                    Page 12 of 22


   ® WebsterBank
                                                                                                                                                                        Transaction History

      Disclaimer


      The transactions and balances shown below may differ from your records because It may not include deposits in progress,

      outstanding checks, or other withdrawals, payments, purchases or charges. This report is for information only.




          Account Title/Address:                                                                                        Customer Name:


          JAMES         BARNES                   OR                                                                     DONNA          J     BARNES

          DONNA         J     BARNES
                                                                                                                       Acct#:                         5092
          145        DE-.ER       CLIFF                RD
                                                                                                                       Acct Type:       PRE M I E R          C H E C K I NG

                                                                                                                        Balance:         $ 5 , 5 6 6 . 2 1

       AVON,            CT            06001                                                                             Total Available Balance:             $ 5 , 5 6 6 . 2 1
          us
                                                                                                                        Last Statement Date:
  '- History search parameters


       Transaction                                                                                 Amount                                                                        Date



       Type:          DOA         Transactions                                                     From:                                                                         From:


                                                                                               To:                                                                               To:



       Pending Transactions
                                                                                                                                                        i
                                          -

            . Post   Date                 Tr��-btlqn lype
                                                                          �J           De;scriptlon
                                                                                                            �:            ;
                                                                                                                          :
                                                                                                                          ,       :'�f--f,
                                                                                                                                                        Check#           AmountJRate




      I                           I                                                I                                                                                I                                 I
 >

                                                                                                                                                  I
            03/28/2019                    ACH    WITHDRAWAL                            CHUBB                                                          0000000000                  4 , 4 0 0 . 8 7


            03/28/2019                    CK    CRD    SIGNATURE          AUTH         FOXWOODS       BOX       OFFICEPA          MASHANTU            0000000000                         159.50


       Posted Transactions

      h
                                                                          rj.::                                                                               .
                                                                                                                                                                                                                                 •
      '
                                                                                                                                                                          -'       _.,       u

                                  1
                                          ·wransaction      ·
                                                            ;fype                      IDesbri.ptlon        �
      1-t    P,ost l:>a.te   ",       ,
                                                                                                                                                        Ch�#             Amount/Rat�                      R�s�ltir19 B,ata,r:ic�


          03/26/2019                      CK    CRD    SIGNATURE           FURCH       VIKING       FUEL    OIL    co                                 0000000000                  1 , 0 0 0 . 0 0                $10,126.58


          03/26/2019                      DEPOSIT                                      IM    TRANSFR       CR                                         0000000000                 10,000.00                       $11,126.58


          03/25/2019                      WITHDRAWAL                                   PAID    CHECK                                                  0000001128                         220.00                    $1,126.58


          03/25/2019                      DEPOSIT                                      DEPOSIT                                                        0000000000                  1 , 2 0 0 . 0 0                  $1,346.58


            03/22/2019                    CK    CRD    SIGNATURE           FURCH       TRUPANION       00100043344407188389                           0000000000                          47.94                       $146.58


          03/22/2019                      CK    CRD    SIGNATURE           FURCH       W    Htfd    Mobile       Park    68836743344                  0000000000                           4 . 7 5                    $194.52


          03/22/2019                      CK    CRD    SIGNATURE           FURCH       W    Htfd    Mobile       Park    68836743344                  0000000000                            1 . 75                    $199.27


            03/22/2019                    CK    CRD    SIGNATURE           FURCH       W    Htfd    Mobile       Park    68836743344                  0000000000                            1 . 75                    $ 2 0 1 . 02


  "
  �
            03/13/2019                    MONTHLY       SERVICE           CHRG         MONTHLY       SERVICE       CHRG                               0006000000                          2 1 . 95                    $202.77


          03/13/2019                      IOD    INTEREST         PAID                 IOD    INTEREST          PAID                                  0000000000                           0.02                       $ 2 2 4 . 72



          03/13/2019                      CK    CRD    SIGNATURE           FURCH       SPICER       ADVANCED       GA    00747043344                  0000000000                         932.81                       $224.70



            03/12/2019                    MOBILE       DEPOSIT                         DEPOSIT                                                        0000000000                  l , 0 0 0 . 0 0                  $ 1 , 1 5 7 . 5 1


            03/08/2019                    FEE-NSF       PAID      CK                   15176663190          1124                                      0000001124                          3 7 . 0 0                   $157.51



            03/08/2019                    MOBILE       DEPOSIT                         DEPOSIT                                                        0000000000                  1 , 0 0 0 . 0 0                     $194.51



          03/07/2019                      FEE-NSF       PAID      ACH                  COMCASTCABLE                                                   0000000000                          37.00                     $-805.49


            03/07/2019                    POD    INCLEARING              CHECKS        PAID    CHECK                                                  0000001124                         500.00                     $-768.49


            03/06/2019                    FEE-NSF      PAID       CK                   15267938840          1120                                      0000001120                          3 7 . 0 0                 $-268.49


            03/06/2019                    ACH    WITHDRAWAL                            COMCAST                         CABLE                 60       0000000000                         335.86                     $-231.49


          03/06/2019                      MOBILE       DEPOSIT                         DEPOSIT                                                        0000000000                         300.00                       $104.37




                                                                            .



      Printed on       03/28/2019                 at   1 2 : 3 4 : 3 8


      702030           00064              BR    West   Hartford,CT                                                 Page       1
                                                                                                                                                        I


OTSS00703 06/10
                          Case 19-20400                                Doc 40
                                                                           27                        Filed
                                                                                                      I
                                                                                                           04/22/19
                                                                                                           05/10/19                                 Entered 05/10/19
                                                                                                                                                            04/22/19 11:15:30
                                                                                                                                                                     13:58:37                                          Page 13 of 22
I                                                                                                                                                                                                                                                                                -1


    ® WebsterBank
                                                                                                                                                    Transaction History Continuation
'-----                                                                                                                                                                                                                                                                           -,
         Disclaimer

         The transactions and balances shown below may differ from your records because it may not include deposits in progress,




    .-
                      '
         outstanding checks, or other withdrawals, payments, purchases or charges. This report is for information only.



                                                                                                                                                                                                                                                                         -1;
                                                                                                                                              ACCT #                                  5 092

             DONNA          J   BARNES

    �
                                                                                                                                                                    PREMIER                   CHECKING
                                                                                                                                                                                                                                                                      ......
         Results

                                                                                                                                         ·� ...,,                         I                                                       I                               .......,
         ,_
               Post Date
                                        '
                                        I       Transaction Tyl)e
                                                                            •
                                                                                                    Descrlpt!ori
                                                                                                                                           is' -               Ii                      ·Gt,eck   ti   h       AinouliVRate                  Resulting Balance



                                'Ii
                                                                                                                                                                                                                                                               -
             03/05/2019                         POD    IN CLEARING       CHECKS                     PAID       CHECK                                                                  0000001120                     229.75                         $-195.63
             -
                                                                                                                                                                                                                                                             �
          03/04/2019                            POD    IN CLEARING       CHECKS                     PAit       CHECK                                                                  0000001121                     750.00                             $ 34 . 1 2
         I_



         �   03/04/2019

                                "
                                                WITHDRAWAL                                          PAID       CHECK                                                                  0000001122                     220.00                           $784.12

                                                                                                                                                                                                                                                             -
             03/04/2019                         CK    CRD    PIN   PURCHASE                         THE       WINE         STORE     86       FRAN       9999994                      0000000000                      61.19                        $ 1 , 0 0 4 . 1 2
                                                                                                                                                                                                                                                                             I

         �   03/04/2019                         CK    CRD    SIGNATURE          FURCH               3945       Dominos             Pizza                                              0000000000                       17.26                       $1,065.31      11

         '
             03/01/2019


             03/01/2019
                                                POD


                                                CK
                                                       INCLEARING


                                                      CRD    PIN
                                                                         CHECKS


                                                                    PURCHASE
                                                                                                    PAID


                                                                                                    COLONIAL
                                                                                                               CHECK


                                                                                                                            CONVENIENCE              919801433
                                                                                                                                                                                      0000001123


                                                                                                                                                                                      0000000000
                                                                                                                                                                                                                     155.00


                                                                                                                                                                                                                      44.86
                                                                                                                                                                                                                                                   $1,082.57


                                                                                                                                                                                                                                                   $1,237.57
                                                                                                                                                                                                                                                               -,
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                 -
             03/01/2019                         CK    CRD    PIN    PURCHASE                        CVS/PHARMACY                   #01     01156          9999994                     0000000000                       1 1 . 03                    $1,282.43
         '

                                                                                                                                                                                                                                                                  -
             02/28/2019                         POD    INCLEARING        CHECKS                     PAID       CHECK                                                                  0000001117                     500.00                        $1,293.46
             -



                                                                                                                                                                                                                                  II
                                                                                                                                                                                                                                                             -
             02/27/2019                         POD    ON    US    CHECKS                           PAID       CHECK                                                                  0000001126                     160.00                        $1,793.46
         '

         ,_
                                                                                                                                                                                                                                                            -
          02/27/2019                            CK    CRD    SIGNATURE          FURCH               DTV*DIRECTV                SERVIC                                                 0000000000                     198.04                        $1,953.46


             02/26/2019                         CK    CRD    PIN    PURCHASE
                                                                                        I           PET       SUPPLIES             PLUS       910468433444                            0000000000                     123.29                        $2,151.50
                                                                                                                                                                                                                                                                .....,,..,
                                                                                        II
                                                                                                                                                                                                                                                                 -
             02/26/2019                         CK    CRD    SIGNATURE          FURCH               SUBWAY             001                                                            0000000000                       17 . 6 2                    $2,274.79
                                                                                                                                                                          I


                                                                                                I
                                                                                                                                                                                                                                                                  -
              02/25/2019                        CK    CRD    PIN    PURCHASE                        SHELL             Service       Station           01950143                        0000000000                       56.67                       $2,292.41
                                                                                                                                                                                  I
                                                                                                                                                                          I

                                                                                                                                                                                                                                                              -
              02/25/2019                        CK    CRD    SIGNATURE          FURCH               ALLEY             KATZ                                                            0000000000                       85.00                       $2,349.08
                                                                                                          (




                                                                                                                                                                                  I 000000.1119
                                                                                                                                                                                                                                                               -
              02/22/2019                        POD    INCLEARING        CHECKS                     PAID          CHECK                                                                                              123.37                        $2,434.08
                                                                                                                                                                                                      I


         .    02/22/2019                        CK    CRD    SIGNATURE          FURCH               TRUPANION                00100043344407188389                                     0000000000                       47.94                       $2,557.45

                                                                                                                                                                                                                                                               -
              02/21/2019                        POD    INCLEARING        CHECKS                     PAID          CHECK                                                               0000001118      11             500.00                        $2,605.39

                                                                                                                                                                                                                                                              -
              02/21/2019
                                I               WITHDRAWAL                                          PAID          CHECK                                                               0000001114                     400.00                        $3,105.39

                                ,11
              02/21/2019                        CK    CRD    SIGNATURE          FURCH               PROVIDENCE                COAL       FI        28992043344                        0000000000      I                52.60                       $3,505.39


              02/20/2019

                                I
                                            I   ACH    WITHDRAWAL                                   Univ       of          Vermont         TMSMPP                    00               0000000000                     773.60                        $3,557.99




         •-
              02/19/2019


              02/19/2019
                                                ACH


                                                ONLINE
                                                       WITHDRAWAL


                                                             TRANSFER
                                                                                                    NORDSTROM


                                                                                                    TFR       TO       Bank    of
                                                                                                                                           PAYMENT


                                                                                                                                     America,              NA
                                                                                                                                                                     04


                                                                                                                                                                    XXX
                                                                                                                                                                                      0000000000


                                                                                                                                                                                      0000000000
                                                                                                                                                                                                                     165.00


                                                                                                                                                                                                                   1,000.00
                                                                                                                                                                                                                                                   $4,331.59


                                                                                                                                                                                                                                                   $4,496.59
                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                 I
              02/19/2019                        CK    CRD    PIN    PURCHASE                        STOP          &    SHOP    0736        001                                        0000000000                       26 .12                      $5,496.59


              02/19/2019                        CK    CRD    PIN    PURCHASE                        2741          WESTERLY          8008014334440718                                  0000000000                       40.67
                                                                                                                                                                                                                                   I               $5,522.71


                                                                                                                                                                                                                                   I1'
              02/15/2019                        POD    ON    US    CHECKS                           PAID          CHECK                                                               0000001115                     324.15
                                                                                                                                                                                                                                  ,,               $5,563.38



         .    02/15/2019                        ACH    WITHDRAWAL                                   VZ    WIRELESS             VE          VZW       WEBPAY          61               0000000000                     334.44                        $5,887.53

                                                                                                                                                                                                                                                             -
              02/15/2019                        CK    CRD    PIN    PURCHASE                        BIG       Y       18    WEST    HART           23159643344                        0000000000                     155.79                        $6,221.97


              02/15/2019                        CK    CRD    SIGNATURE          PURCH               QUI�OCO,                INC.                                                      0000000000                     500.00        I               $6,377.76


              02/14/2019                        CK    CRD    PIN    PURCHASE                        CUMBERLAND                FARMS        6749          003                          0000000000                       16.95
                                                                                                                                                                                                                                        I          $6,877.76
                                                                                                                                                                                                                                  1

         •-                                                                                                                                                                                                                                                    -
              02/13/2019                        MONTHLY       SERVICE       CHRG                    MONTHLY                SERVICE       CHRG                                         0000000000                       2 1 . 95                    $6,894.71



         I._  02/13/2019
                                    I           IOD    INTEREST       PAID
                                                                                            I       IOD       INTEREST             PAID
                                                                                                                                                                              I       0000000000          I              0.02       I              $6,916.66
                                                                                                                                                                                                                                                                _J


             Printed on     03/28/2019                  at    12:34:38




                                                                                                                                                                                                                                                                                     -
             702030         00064               BR    West   Hartford,CT                                                                 Page        2



OTSS00703          06/1 O
    Case 19-20400                    Doc 40
                                         27            Filed 05/10/19
                                                             04/22/19             Entered 05/10/19
                                                                                          04/22/19 11:15:30
                                                                                                   13:58:37                            Page 14 of 22


In re DONNA J. BARNES                                                                             Case No.      19-20400

     Debtor                                                                         Reporting Period:           March 1 4 - 3 1 , 2 0 1 9




                                               BALANCE SHEET - See attached Balance Sheet


    The Balance Sheet is to be completed on an accrual basis only.   Pre-petition liabilities must be classified separately from


    post-petition obligations.



                                      ASSETS                                    BOOK VALUE AT END OF                 BOOK VALUE ON

                                                                                 CURRENT REPORTING                  PETITION DATE OR

                                                                                          MONTH                   SCHEDULED AMOUNT


    ,scffEJJULE-A, /(E,AlP.]{@P'ER!f'Y



    Primary Residence




    Other Property (attach schedule)

    TOTAL REAL PROPERTY ASSETS


                                                                                                                                            I
    ie;F_l!JJ;FJ:UliJE ,J.i B.EJlSQNJH:, J?,Rli:JPfiYRf}'I

    Cash on Hand

    Bank Accounts

    Security Deposits

    Household Goods & Furnishings

    Books, Pictures, Art

    Wearing Apparel

    Furs and Jewelrv

    Firearms & Sports Equipment

    Insurance Policies

    Annuities

    Education IRAs

    Retirement & Profit Sharing

    Stocks

    Partnerships & Joint Ventures

    Government & Corporate Bonds

    Accounts Receivable

    Alimony, maintenance, support or property settlements

    Other Liquidated Debts

    Equitable Interests in Schedule A property

    Contingent Interests

    Other Claims

    .Patents & Copyrights

    Licenses & Franchises

    Customer Lists

    Autos, Trucks & Other Vehicles

    Boats & Motors

    Aircraft

    Office Equipment

    Machinery, supplies, equipment used for business

    Inventory

    Animals

    Crops

    Farming Equipment

    Farm Sunnlies

    Other Personal Property (attach schedule)

    TOTAL PERSONAL PROPERTY

    TOTAL ASSETS




                                                                                                                                                FORM MOR-3 (INDV)

                                                                                                                                                            212008

                                                                                                                                                     PAGE 6 0 F 10
    Case 19-20400             Doc 40
                                  27          Filed 05/10/19
                                                    04/22/19    Entered 05/10/19
                                                                        04/22/19 11:15:30
                                                                                 13:58:37                        Page 15 of 22



In re DONNA J . BARNES                                                     Case No.       19-20400

     Debtor                                                       Reporting Period:       March 1 4 - 3 1 , 2 0 1 9




                    LJABILITIES AND OWNER EQUITY               BOOK VALUE AT END OF            BOOK VALUE ON

                                                                CURRENT REPORTING              PETITION DATE OR

                                                                      MONTH                   SCHEDULED AMOUNT

                                                                . .
    LIABILITIES NOT SUBJECT TO COMPROMISE (,PoStpe/ltJon)

    Federal Income Taxes (not deducted from wages)

    FICNMedicare (not deducted from wages)

    State Taxes (not deducted from wages)

    Real Estate Taxes

    Other Taxes (attach schedule)

    TOTAL TAXES

    Professional Fees
                                                                                          I
    Other Post-petition Liabilities   (list creditors)                                . ,




    TOTAL POST-PETITION LIABILITIES




    LIABILITIES SUBJECT TO COMPROMISE (J're-1'etitio11)

    Secured Debt

    Priority Debt

    Unsecured Debt

    TOTAL PRE-PETITION LIABILITIES



    !TOTAL LIABILITIES

                                                           '                          '                               '
                                                                                                                          FORM MOR-3 (INDV)

                                                                                                                                      2/2008

                                                                                                                               PAGE 7 OF 10
       Case 19-20400                        Doc 40
                                                27         Filed 05/10/19
                                                                 04/22/19               Entered 05/10/19
                                                                                                04/22/19 11:15:30
                                                                                                         13:58:37                       Page 16 of 22
                                                                                  Donna J Barnes

                                                                                      3.12.19

                                                                                   Balance Sheet




                Personal Financial Statement for Donna J . Barnes                                                       (1 )Assets shared with spouse    50% Equlty/Uabilily'

Assets

                Cash

                                                           Checking                                                     s                       3,000               15,000

                                                           Savings                                                      $                       2,000

                                                                                                                        $




                Retirement Accounts

                                                           IRA's

                                                           4011!.

                                                           Met Life Annuity                                                                     2,275                 2,275




                Personal Property                          fuml\ure                                                                            55,000                55,000

                                                           electronics                                                                          0,000                 5,000

                                                           art                                                                                 15,000                15,000

                                                           exercise equipment, skis, golf clubs, musical instruments                            �;qpo                 5,000

                                                           clothes                                                                             10.000                10,000

                                                           Jewelry                                                                             76,000                75,000

                                                           misc                                                                                 2,000                 2,000




                Automobiles




                Real Estate

('1)            Primary residence                          1 4 5 Oeercllrr Orlve. Avon, CT '(1)                                             2,000,000            1,000,000

('1)            Summer residence                           33 Bay SlreeLWatch H ill , RI 02891    '.(2)                                    11,000,000            5,500,000




                Other Assets

                                                           Cabana held for daughter Lauren Barnes until admitted to W                         135,000                       0




                                            Total Assets                                                                 $                 13,309,276            6,684,275




Llablllties

                Unsecured Debt                                                                                           $                    114.154              114,155


                Secured Debi                                                                                                                                                0




                Mortgage U B S                             1 4 5 Deercliff Drive Avon, CT                                                   11926,000                       0

                Mortgage Shemcreek 2nd mortgage            33 Bay Street Watch Hiii                                                         3,600,000,           1,750,000


                Mortgage •      UBS                        33 Bay Street Watch Hill                                                         2.006,000            1,000,000




                Total Llabllltles                                                                                        s                  7,639,164            2,864, 1 5 5




Net Worth                                                                                                                s                  5,770.121            3,820,120


Footnotes from Balance Sheet

( 1 ) Purchase price 10/2013   was   $2 8


(21    assessment




                                                                                                                                                                Page 1 of 1
3/25/2019     1 :04 PM Balance Sheet
                Case 19-20400                 Doc 40
                                                  27                            Filed 05/10/19
                                                                                      04/22/19                                 Entered 05/10/19
                                                                                                                                       04/22/19 11:15:30
                                                                                                                                                13:58:37   Page 17 of 22




                                                                            I           I   II
                                                                                                           I   I   I   I   I   111                 I


                                                                                            1,
                                      <ti
                                      0                                                     II
       0)
                                      f-<
       ......
       0
       N


       ......
       (")



                                      -...
          I

0      '<t"
0      ......
                                      0\
                                                                                            II
                                                                                                       '
'<t"                                   <!.)
       s:
0                                      ;>
        c
N       ....                          0
  I


0)
        ro
       �

 �
z; �                r.,J
         0




                                                                                                                   I
 QI    ·;::::       �                 0                                                     II
                                      0\
 �
        QI
                    �       ...
 "'                                     I


u
       �
                    �       �         -
                                      \0




                                                                                                                               L
        bl)
                    �       �
       .s
                            "'
       -'"'         z       �
        0                   Q
        Q,
                    0       ...
        QI          .....   0
                            ...
       i:i::        �
                    .....
                            ..        0


                                                                                                                               I
                            .Q        \0

                    �       e           I




                    �
                            ::I

                            z
                                      -
                                      (")



                    �
                      I


                    �
                    r.,J                                                                    II


                    0                                                                                                                      :l
                                                                                                                                           .Q

                    �                 0
                                                                                            II
                                                                                                       I                                    ..
                                      <")                                                                                                  "O
                                        I
                                                                                                       I
                    �                 0                                                                                                     =
                    .....                                                                              I
                                                                                                                                           �
                    <                                                                                  I                                   �
                    �                                                                                                                       Cl.

                                                                                                                                           ..!.
                    z                                                                                                                       "'
                                                                                                                                            0
                    p                 .....                                                                                                 Cl.
                                       ;:::                                                                                                ..
                                                                                                                                            ::I
                    r.oi

                    0                  §                                                               I                                   "O




                                      u                                                      I         I
                                                                                                                                           ..
                                                                                                                                           "'
                                                                                                                                            Cl.

                                                                                                                                            >,

                    �                                                                                  I

                                                                                                                                            =
                                                                                                                                            ..
                    <                                                                                                                       >,
                                                                                                                                            ..
                    �                                                                                                                       Cl.


                                                                                             --;:::-                                       .s
                    �
                                                                                                 .8                                         "'
                    p                                         ;:::                                                                         "O


                    r.,J
                                                             0                               :e                                             ..
                                                                                                                                            =
                                                             ·.p
                                                                                                  �
                                                             o                                    I..)                                     .5
                                                             <!.)
                                                             .....                                                                          ...
                                                             8                                   -�                                        s
                                                                                                                                           .Q
                                                                                             �                                              ..
                                                             0..
                                                             <!.)
                                                                                             .....
                                                                                             .D
                                                                                                                                   -"'
                                                                                                                                   ,t::,
                                                                                                                                    QI
                                                                                                                                           Q
                                                                                                                                            ..
Cl)                                                          't;j                                <!.)
                                                                                                                                   �       -5
w                                                            ;::l                            "O
                                                             O"
z                                                            <!.)

                                                                                                  =                                 =
                                                                                                                                    0      ..
                                                                                                                                           =
0::                                                          "O                              .9                                    .:::    -=
                                                                                 "'
                                                                                 <!.)
                                                                                             ."';:::                                        ii:
<t
                                                                                 <!.)
                                                                                                 ......                            .:::
                                                             �                  µ..,              <!.)                                     "O
co                                                                                                                                  t
                                                             .D                              0..                                            =
                                                                                                                                            ..
                                                              Q)                <ti                                                  I

                                                                                                                                   .....
                                                                                                 ..!.
                                                             Q
                                              �              "O
                                                                     ¥l
                                                                     ;:::
                                                                                 =
                                                                                .9                "'
                                                                                                  0                                 "'
                                                                                                                                    0       i
                                                                                                                                           .Q

                                                             <!.)    <!.)
                                                                                             0..                                   �
                                              b'ii           ...                "'
                                              t::
                                                     .....    ;::l              "'
                                                                                �
                                                                                                  ....
                                                                                                  <!.)
                                                                                                                                   -�
                                                                                                                                            =
                                                                                                                                           ·;;




                                                                          I I I II I I I_J
                                  -I
                                  I
                                              0

                                              �      I!I
                                                             (.)

                                                             <!.)


                                                             ell
                                                                     �
                                                                     "' I
                                                                     0..
                                                                                 0
                                                                                 ...
                                                                                0...
                                                                                        -    ,£3
                                                                                             0
                                                                                                                                    0

                                                                                                                                   E-<
                                                                                                                                           c..
                                                                                                                                            ...,
                                                                                                                                           r.i
   Case 19-20400          Doc 40
                              27     Filed 05/10/19
                                           04/22/19     Entered 05/10/19
                                                                04/22/19 11:15:30
                                                                         13:58:37                               Page 18 of 22




In re DONNA J . BARNES                                                       Case No.   19-20400

     Debtor                                             Reporting Period:               March 1 4 - 3 1 , 2 0 1 9




          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE

                          AND ADEQUATE PROTECTION PAYMENTS



                                           'SCHBDULEO




                                                                                                           ' '
                                            MONTHLY              AMOUNf PAID            TOTAL UNP}.ID PO        'f-

              NAME OF CRBDIT01l           'PA VMENT DUE          DlJRI

                                                                         '
                                                                         G MONTH                 PETITlO




                                         'tQTAL PAYMENTS




                                    INSTALLMENT PAYMENTS



                                                           I I




                                                                                        E!
                                                                                         -A   YMEN1t AM0UN'l' &

               '!"Y:PE @F P.QLICY           C   RRIE�       .PEIU'©D €@VE�ED                   FRE'QIJEN<l:'¥




                                                                                                                      FORM MOR-5 (INDV)

                                                                                                                                  212008

                                                                                                                           PAGE 9 OF 1 0
       Case 19-20400            Doc 40
                                    27       Filed 05/10/19
                                                   04/22/19       Entered 05/10/19
                                                                          04/22/19 11:15:30
                                                                                   13:58:37         Page 19 of 22




In re D O N N A J . BARNES                                                           Case No.   19-20400

        Debtor                                                              Reporting Period:   March 1 4 - 3 1 , 2 0 1 9




                                   DEBTOR QUESTIONNAIRE


       Must ne completed each month.         u the answer to any or the    Yes         No

       questions is "Yes", provide a detailed explanation of each

       item.   Attach additional sheets if necessary.

       Have any runes been disbursed trom any account other than a

       debtor in possession account this reporting period?                  -.J

       lls the Debtor aennquent m the timely tihng or any post-petition

   2
       tax returns?                                                                    -.J



       Are property insurance, automobile insurance, or other necessary

   3
       insurance coverages expired or cancelled, or has the debtor

       received notice of expiration or cancellation of such policies?                 -.J

       11s me Debtor cennquent m paymg any msurance premium

   4
       payment?                                                                        -.J

       inave any payments oeen made on pre-petition habiuties trus

   5
       reporting period?                                                    -.J


   6 Are any post petition State or Federal income taxes past due?                     ,/


   7 Are any post petition real estate taxes past due?                                 ..,;

   8 Are any other post petition taxes past due?                                       ,/

       IHave any pre-petition taxes been para during this reportmg

   9
       period?                                                                         -.J

  1 0 Are any amounts owed to post petition creditors delinquent?                      ..,;

       uiave any post petition roans been been recerved by the Liebtor

  11
       from any party?                                                                 -.J


  1 2 Is the Debtor delinquent in paying any U.S. Trustee fees?                        ,/

       11s me Liebtor   delinquent with any court orcerec payments to

  13
       attorneys or other professionals?                                               -.J




                                                                                                             FORM MOR-6 (INDV)

                                                                                                                            2/2008

                                                                                                                  PAGE100F10
Case 19-20400              Doc 40
                               27    Filed 05/10/19
                                           04/22/19    Entered 05/10/19
                                                               04/22/19 11:15:30
                                                                        13:58:37           Page 20 of 22




                              ATTACHMENT TO DEBTOR QUESTIONNAIRE




Question 1 .          As indicated on the attached Declaration of Pre-Petition Account Closings submitted



to the Office of the United States Trustee in connection with the Initial Debtor Interview, the Debtor



closed its pre-petition accounts either on March 27, 2 0 1 9 or March 2 8 , 2 0 1 9 .   The D-I-P account was



opened on April 1 , 2 0 1 9 .   Accordingly, the disbursements listed in this report derive from the



accounts before the D-I-P account was established.




Question 5 .      The Debtor's disbursements to Chubb Insurance were made on pre-petition liabilities



and done to preserve insurance.




25620.000/705332. l
Case 19-20400                                                    Doc 40
                                                                     27                   Filed 05/10/19
                                                                                                04/22/19                          Entered 05/10/19
                                                                                                                                          04/22/19 11:15:30
                                                                                                                                                   13:58:37                   Page 21 of 22



                                                                                                                                                      ATTACHMENT C
                                                                                                                                                                 .    .   .       .   ).�.        �
                                                                                                                                                                                                       •

                                                                                                                                                                                                      '•
                                                                                                                                                                                                                . . ...

                                                                                                                                                                                                                •   .�:..
                                                                                                                                                                                                                              '

                                                                                                                                                                                                                             I •
                                                                                                                                                                                                                                    ,1�

                                                                                                                                                                                                                                    •   t




                              DECLARATION OF PRE-PETITION ACCOUNT CLOSINGS



Case Name: <                                             __o
                                                         D ......n...
                                                                   n a B.....
                                                                          a.....
                                                                              m..... s
                                                                                 e.....                                   f                                                                 r:
                                                                                                                                                                                                  .         .




                                                                                                                                                                                                  ::; ;' . . . . �
                                                                                                                                                                                                                    . ,')
                                                                                                                                                                                                                         .    ..




                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                   l·
                                                                                                                                                                                                                                        '



                                                                                                                                                                                                                                        .;




Case Numberr ---=1'"""9-=-2=0 40"""'0'------                                                                                                                                          ...    ·.       ;:i           ;-       .:          •




            ·i
                                                                                                         I      •',,t,    •I




                                            f�·- .
                                               . ... .       ·
                                                                                                         '. : 1 ":. j �




All pre-petition bank accounts of                                                                               Donna Bnmes

                                          ··             ;                                           ·    •<-·       •    G    (Debtor)

below were closed on:                                                                either 3/27/19 or 3/28/19

                                                                                              (Date)




Depository Name                                                                           Account Name                                           Account Number



 ee   attached      E x hi b it                                          A




                                                                                                 .


                                                                                                                                                                              :   . : ::
All monies have been transferred to the following debtor in. possession bank accounts:
               •'             '       t             •        :   I       ".'     ;                                                                           .
                                                                                                                                                             '   ·:   ··:

                ·
                ,   • •   .   •   .   "   '    :    =    .   ·   ,   ;   a   i




Depository Name



_ __J
See a _ta�hed       Exhibit A


                                                                                          .
                                                                                          J




Specimen checks of the new DIP accounts should be included with the package.




Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on:         !'
                          -=t:toate)
                                                J1_LJ1

                                                                                                                                                 �---  \
                                                                                                                                                       -   __    �




                                                                                                                               (Title)



                                                                                                                               Don   na Barnes
                                                                                                                               (Printed Name of Signatory)
Case 19-20400   Doc 40
                    27        Filed 05/10/19
                                    04/22/19   Entered 05/10/19
                                                       04/22/19 11:15:30
                                                                13:58:37     Page 22 of 22
                                                              EXHIBIT   A




    Closed On 3/27 /19



    Bank of America

    Donna Barnes Advantage Plus Account               6634      Balance     403. 73
    Donna Barnes Reward Savings                       3736                 2182.94

                   Debit                              2004                  469.16

                      Debit                           0435                  278.44
                                                      9430                  1190.05




    Closed On 3/28/19



    Webster

    Donna Barnes      Joint Checking                   5092                 5566.21




    Opened on 4/1 / 1 9



    TD Bank     DIP                                5887                 10,090.57
    Specimen checks are on order will take 7 to 1 0 days.
